Case 6:20-cr-00165-CEM-LRH Document 17 Filed 01/07/21 Page 1 of 1 PageID 77




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                            CASE NO: 6:20-cr-165-Orl-78LRH

AVINASH SINGH
                                        /

                                        ORDER

      THIS CAUSE is before the Court on the United States’ Unopposed Motion to

Transfer Case (Doc. 7). The Unopposed Motion to Transfer Case (Doc. 7) is GRANTED.

It is ORDERED that this case is transferred to the Honorable District Judge Carlos E.

Mendoza, with his consent, pursuant to Local Rule 1.04(b), Middle District of Florida, to

be considered with related cases.

      DONE AND ORDERED in Orlando, Florida on January 7, 2021.




Copies furnished to:

Counsel of Record
